DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed April 20,2022 ,  have been fully considered and are persuasive.  The  35 U.S.C. 103 as being unpatentable over Uenae et al. has been withdrawn.   A new rejection is entered and prosecution is re-opened. 
Due to the amendments to the claims the 112d rejection over claim 11 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2-5, 9, 11, 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 20160141626, provided on IDS 04/12/2022), further in view of Aoshima et al. (EP 2863469), further in view of Pieczonka et al. (US 20140242452).
Regarding claims 1, 2-4 and 14, Hosaka discloses a lithium ion secondary battery  including an electrode body comprising a negative electrode and a nonaqueous electrolyte solution [0024]. The negative electrode includes the  negative electrode active material including silicon oxide, polyacrylate as the binder [0027],  and  a conductive agent [0026].  Hosaka does not disclose  the electrolyte solution comprises fluorinated acid anhydride. Aoshima discloses a lithium secondary battery comprising a non-aqueous electrolyte [0014], which contains an acid anhydride additive [0015] such as tetrafluorosuccinic anhydride. Tetrafluorosuccinic anhydride is most preferred from the viewpoint of the balance of charge-discharge efficiency improvement and gas generation preventing effect [0020]. Tetrafluorosuccinic anhydride is a fluorinated acid anhydride in which all hydrogen atoms are substituted with fluorine atoms, and in which all carbon –carbon bonds are single bonds, and has a ring structure.  It would have been obvious to one having ordinary skill in the art to add tetrafluorosuccinic anhydride to the electrolyte solution of Hosaka, in an effort to achieve the desired balance of charge- discharge efficiency improvement and gas generation preventing effect. 
Hosaka does not disclose the binder consists essentially of a polymer comprising a monomer unit derived from an alkali metal salt of (meth)acrylic acid, the alkali metal is selected from the group consisting  of Na, Li and K. Pieczonka  discloses a lithium ion secondary battery that comprises a negative electrode [0022], which includes a binder material that includes  functional groups selected from alkali salts [0062]. A battery including  the binder material with functional groups  provides a lithium ion battery which excellent current efficiency [0064].  Picezonka further disclose the binder is selected from sodium polymethacrylate [claim 16]. It would have been obvious to one having ordinary skill in the art to  use sodium polymethacrylate as the binder of modified Hosaka in order to improve the battery current efficiency as taught by Picezonka. 
Modified Hosaka further discloses the total weight of the silicon oxide in the negative electrode active material is 40 wt% or more, which is overlapping with the claimed range of 70 mass% more of a total amount of the negative electrode active material. It would have been obvious to one of ordinary skill in the art that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05.
Modified Hosaka further discloses in example 1, a negative electrode including 20 wt% of polyacrylic acid as the binder [0064]. “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties”. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Also see MPEP  § 2131.03 and § 2123. (Claims 1, 2, 3 and 4)
Regarding claim 5, modified Hosaka discloses all of the limitations as set forth above in claim 1. Modified Hosaka does not disclose wherein the concentration of the fluorinated acid anhydride in the electrolyte solution is 0.005 to 10 mol/L. Examiner notes that 0.005 to 10 mol/L of fluorinated acid anhydride is equivalent to 0.069 to 139 mass % of fluorinated acid anhydride in the electrolyte solution.  Modified Hosaka discloses the content of the acid anhydride in the electrolytic solution is generally 0.01% by mass or more of the entire nonaqueous solvent, and is generally 10% by mass or less.  When the additive amount falls within the above-mentioned range, the gas generation preventing effect could be sufficient, acid anhydride-derived gas generation can be prevented and the advantageous effects of the present invention can be sufficiently expressed (Aoshima: [0025]). Modified Hosaka’s  range of 0.01 to 10 mass% is within the range of 0.069 to 139 mass% which is equivalent to the claimed range of 0.005 to 10 mol/L. Therefore, modified Hosaka  reads on the claimed concentration of the fluorinated acid anhydride in the electrolyte solution is 0.005 to 10 mol/L.  It would have been obvious to one of ordinary skill in the art that overlapping ranges are obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05. (Claim 5)
Regarding claim 9, modified Hosaka discloses all of the limitations as set forth above in claim 1. Modified Hosaka does not disclose the lithium ion secondary battery is equipped for a vehicle. However, it is common and known in the art to use lithium ion secondary batteries to power vehicle as shown by Aoshima. Aoshima discloses lithium secondary batteries are used   in-vehicle power sources for driving for automobiles due to the  technical advantages of battery characteristics of secondary batteries, high-level improvement of capacity increase, high-temperature storage characteristics, cycle characteristics [0002].  It would have been obvious to one having ordinary skill in the art to use the lithium ion battery of modified Hosaka in a vehicle in order to utilize the advantages of lithium ion batteries improvement of capacity increase, high-temperature storage characteristics, cycle characteristics. (Claim 9)
Regarding claim 11, modified Hosaka discloses all of the limitations as set forth above in claim 1. Modied Hosaka further discloses  the silicon  oxide is combined with carbon [0033], reading on the claimed carbon coated. (Claim 11) 
Regarding  claim 13, modied Hosaka discloses all of the limitations as set forth above in claim 11. Modified Hosaka further discloses a sodium polymethacrylate binder , taught by Picezonka  [claim 16]. (Claim 13)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722